Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.395 Page 1 of 9



 1   DAVID F. MCDOWELL (CA SBN 125806)
     DMcDowell@mofo.com
 2   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard
 3   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 4   Facsimile: 213.892.5454
 5   Attorneys for Defendant
     FITBIT, INC.
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARON WILLIS, individually and on          Case No. 3:19-CV-01377 DMS WVG
     behalf of all those similarly situated,
12                                              DEFENDANT FITBIT, INC.’S
                        Plaintiff,              REPLY IN SUPPORT OF
13                                              MOTION TO COMPEL
            v.                                  ARBITRATION AND TO
14                                              DISMISS OR STAY THE
     FITBIT, INC., a Delaware corporation;      ACTION
15   and DOES 1 through 50, inclusive,
                                                Hearing Date:        October 25, 2019
16                      Defendant.              Time:                1:30 p.m.
                                                Courtroom:           13A
17
                                                Honorable Dana M. Sabraw
18
19
20
21
22
23
24
25
26
27
28
                                               REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                              CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.396 Page 2 of 9



 1          I.    INTRODUCTION
 2          It is striking that at no point in his “Opposition to Motion by Defendant
 3   Fitbit, Inc. to Compel Arbitration and to Dismiss or Stay the Action”
 4   (“Opposition”) does Plaintiff actually oppose the fact that he entered an arbitration
 5   agreement with Fitbit. Indeed, Plaintiff does not deny that, all five times that he
 6   registered Fitbit devices, he faced a screen stating “I agree to the Fitbit Terms of
 7   Service and Privacy Policy”—with the hyperlinked phrases “Terms of Service”
 8   (“TOS”) and “Privacy Policy” called out in bold and/or different-colored type. He
 9   does not deny that, all five times, he checked a box that said, “I Agree.” And he
10   does not deny that, under a heading written in large, blue font titled, “Dispute
11   Resolution,” all five of the terms of service agreements to which he agreed (the
12   “ToS Agreements”) state:
13                You agree that any dispute between you and Fitbit arising
                  out of or relating to these Terms of Service, the Fitbit
14                Service, or any other Fitbit products or services
                  (collectively, “Disputes”) will be governed by the
15                arbitration procedure outlined below.
16   and that “[d]isputes must be arbitrated on an individual basis.” (MPA
17   in support of Motion to Compel Arbitration (“Mot.”) at 5.)
18          Moreover, Plaintiff does not deny that he never took advantage of the
19   multiple opportunities afforded to him under the arbitration procedure outlined in
20   the ToS Agreements—not his 30-day window to “[o]pt-out” of his agreement to
21   arbitrate, nor his options to seek informal resolution by contacting Fitbit directly, or
22   to pursue qualifying claims in small claims court, or to have Fitbit pay all
23   arbitration fees for claims less than $75,000.
24          Critically, Plaintiff also does not deny that all five of the arbitration
25   agreements also contain a “delegation clause”:
26                Arbitration Procedures: The American Arbitration
27                Association (AAA) will administer the arbitration under
                  its Commercial Arbitration Rules and the Supplementary
28                Procedures for Consumer Related Disputes.
                                                      REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                 1                   CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.397 Page 3 of 9



 1   Nor does he deny that the AAA rules, which are readily available online, grant the
 2   arbitrator the power to rule on arbitrability of a dispute.
 3          Instead, Plaintiff’s entire Opposition rests on the notion of unconscionability.
 4   His sole argument is that all five of the ToS Agreements are both procedurally and
 5   substantively unconscionable. As explained in the opening brief, this argument is
 6   for the arbitrator, not the court, to consider. Even if this court were to consider it,
 7   the challenge fails.
 8          For all the foregoing reasons, Fitbit respectfully requests that the Court grant
 9   its motion and direct the parties to arbitration, consistent with their written
10   agreements.
11          II.    ARGUMENT
12          Plaintiff’s Opposition rests solely on the idea that the applicable ToS
13   Agreements are unconscionable. Where a delegation clause exists, as it does here,
14   “it is the arbitrator who will consider the conscionability of the agreement and the
15   scope of the arbitration clause.” Aanderud v. Super. Ct., 13 Cal. App. 5th 880, 897
16   (2017); see also Brennan v. Opus Bank, 796 F.3d 1125, 1133 (9th Cir. 2015)
17   (upholding dismissal of an action in favor of arbitration where, because the plaintiff
18   failed to “‘make any arguments specific to the delegation provision’ . . . and instead
19   argued ‘that the [Arbitration Clause] as a whole is unconscionable under state law,’
20   . . . ‘we need not consider that claim,’ . . . because it is for the arbitrator to decide in
21   light of the parties’ ‘clear and unmistakable’ delegation of that question[.]”
22   (alterations in original) (quoting Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63,
23   73-75 (2010))). Thus the argument in Plaintiff’s Opposition is for the arbitrator to
24   consider, as are the claims in Plaintiff’s complaint and the arbitrability of those
25   claims.
26          Even if the Court, rather than the arbitrator, were to decide the
27   conscionability of the ToS Agreements, Plaintiff has no basis for avoiding his
28   agreement to arbitrate. Indeed, the only other court to consider Fitbit’s arbitration
                                                      REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                  2                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.398 Page 4 of 9



 1   agreement enforced the delegation provision and referred the parties to individual
 2   arbitration before the American Arbitration Association (“AAA”). (See Decl. of
 3   David F. McDowell, Exs. 1, 2 [McLellan v. Fitbit, Inc., No. 3:16-cv-00036-JD
 4   (N.D. Cal.), ECF Nos. 114 (Order Re Arbitration and Stay or Dismissal) & 126
 5   (Order Re Motion for Reconsideration of Arbitration Ruling)].)
 6          “[T]he party opposing arbitration bears the burden of proving any defense,
 7   such as unconscionability.” Pinnacle Museum Tower Ass’n v. Pinnacle Market
 8   Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012). Unconscionability consists of
 9   procedural and substantive elements, both of which must be present for a court to
10   refuse to enforce an agreement. Magno v. The College Network, Inc. 1 Cal. App.
11   5th 277, 284 (2016). Neither element is present here; thus Plaintiff fails to meet his
12   burden, and both the arbitrability of Plaintiff’s claims and the claims themselves
13   must be arbitrated.
14                A.       The ToS Agreements Are Not Procedurally Unconscionable
15          In light of the clarity of the arbitration agreement and the fairness of its
16   terms, plaintiff cannot meet the two factors that must be shown for procedural
17   unconscionability: oppression and surprise. See Tiri v. Lucky Chances, Inc., 226
18   Cal. App. 4th 231, 243-44 (2014). As the courts have made clear, both must be
19   shown in order to invalidate the contract term. See id. As demonstrated below,
20   these factors cannot be shown here.
21          The first factor, oppression, “arises from an inequality of bargaining power
22   which results in no real negotiation and an absence of meaningful choice.” Id. at
23   245. To claim oppression in this case, Plaintiff relies on Baxter v. Genworth North
24   America Corp., 16 Cal. App. 5th 713, 722 (2017). But the facts here are a far cry
25   from Baxter, where the plaintiff was required to sign an arbitration agreement in
26   order to remain employed by her employer of over five years. There, the court
27   found a “high degree of oppressiveness” in light of the “take-it or leave-it” nature
28   of the arbitration agreement, which left plaintiff without a “meaningful choice”,
                                                     REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                 3                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.399 Page 5 of 9



 1   “opportunity to negotiate,” or “equal bargaining power.” Baxter, 16 Cal. App. 5th
 2   at 723.
 3          Here, in contrast, Fitbit users have multiple opportunities to review the
 4   Terms of Service, including the arbitration agreement, both before and after
 5   purchasing a device, and they can “opt-out” of the arbitration agreement within 30
 6   days of accepting it. (See Mot. at 17-18; see also Circuit City Stores, Inc. v.
 7   Ahmed, 283 F.3d 1198, 1199-1200 (9th Cir. 2002) (applying California law and
 8   determining that an arbitration agreement was not procedurally unconscionable in
 9   large part because it contained an opt-out provision allowing the plaintiff to reject
10   the arbitration program within 30 days of signing the contract). Plaintiff had the
11   opportunity to opt out of the arbitration agreement. He did not take it.
12          Plaintiff fails to address the second factor of procedural unconscionability—
13   surprise—altogether. We presume this is because there is nothing to be said. Each
14   of the five arbitration agreements applicable to Plaintiff appears prominently in
15   clear, legible font within the ToS Agreements that Plaintiff agreed to, under a
16   heading written in large, blue font titled, “Dispute Resolution.” Furthermore, the
17   AAA rules referenced within the delegation clause in the arbitration agreements are
18   readily available online. See, e.g., Lane v. Francis Capital Mgmt. LLC, 224 Cal.
19   App. 4th 676, 691 (2014) (“[T]he failure to attach a copy of the AAA rules did not
20   render the agreement procedurally unconscionable. There could be no surprise, as
21   the arbitration rules referenced in the agreement were easily accessible to the
22   parties . . . on the Internet.”); see also Peng v. First Republic Bank, 219 Cal. App.
23   4th 1462, 1472 (2013) (plaintiff could not “identify any feature of the AAA rules
24   that prevent fair and full arbitration” and so “the failure to attach the AAA rules,
25   standing alone, is insufficient grounds to support a finding of procedural
26   unconscionability”).
27             Plaintiff’s failure to show oppression or surprise bars his claim for
28   procedural unconscionability, which in turn bars his claim for unconscionability.
                                                      REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                  4                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.400 Page 6 of 9



 1                 B.     The ToS Agreements Are Not Substantively Unconscionable
 2          Substantive unconscionability arises when a provision is so “overly harsh or
 3   one-sided” that it falls outside the “reasonable expectations” of the non-drafting
 4   party. See Gutierrez v. Autowest, Inc., 114 Cal. App. 4th 77, 88 (2003) (quoting
 5   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 113-14
 6   (2000)). To be substantively unconscionable, the provision must be so
 7   unreasonable and one-sided as to “shock the conscience.” Am. Software, Inc. v. Ali,
 8   46 Cal. App. 4th 1386, 1394 (1996) (reversing lower court’s finding that terms
 9   were unconscionable because agreement contained “no unclear or hidden terms . . .
10   and no unusual terms that would shock the conscience . . . .”).
11          The ToS Agreements here are reasonable in every respect; they are in no way
12   “overly harsh” or a “shock” to the conscience.
13                        1.     Limitation on Damages
14          Citing Armendariz v. Foundation Health Psychcare Services, Inc. 24 Cal.4th
15   83, 118 (2000), Plaintiff argues that “[p]rovisions that restrict or limit damages or
16   remedies to the benefit of the stronger are evidence of substantive
17   unconscionability.” (Opp. at 21.) But Armendariz says the opposite: “parties are
18   free to contract for asymmetrical remedies and arbitration clauses of varying
19   scope.” Armendariz, 24 Cal. 4th at 118. The doctrine of unconscionability merely
20   “limits the extent to which a stronger party may, through a contract of adhesion,
21   impose the arbitration forum on the weaker party without accepting that forum for
22   itself.” Id. (emphasis added). Here, the Agreement is bilateral, so
23   unconscionability does not limit the parties’ freedom to contract for asymmetrical
24   remedies.
25          Furthermore, Plaintiff misrepresents the extent of the ToS Agreements’
26   limitation of liability, incorrectly asserting that “Fitbit’s arbitration agreement . . .
27   limits the amount of money that plaintiffs can recover to $100,” which is less than
28   the price of “almost every Fitbit device.” (Opp. at 15.) In reality, every ToS
                                                      REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                  5                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.401 Page 7 of 9



 1   Agreement (not, as Plaintiff says, the arbitration agreements themselves) since
 2   October 6, 2015, has limited Fitbit’s liability to the “THE AMOUNTS YOU HAVE
 3   PAID TO FITBIT FOR USE OF THE FITBIT SERVICE OR ONE HUNDRED
 4   DOLLARS ($100), IF YOU HAVE NOT HAD ANY PAYMENT OBLIGATIONS
 5   TO FITBIT, AS APPLICABLE.” (Decl. of Jeff Bonham (“Bonham Decl.”) Ex. D
 6   at 34, Ex. E at 53, Ex. F at 68, Ex. G at 81-82; Opp. Ex. 10 at 8-9, Ex. 11 at 9 & Ex.
 7   12 at 9.) And the ToS Agreement effective October 27, 2014 applies the $100 only
 8   to liability “ARISING FROM OR RELATING TO THE WEBSITE.” (Opp. Ex. 9
 9   at 7.) Furthermore, each ToS Agreement has expressly noted that “SOME
10   JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF
11   LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, SO
12   [THIS] LIMITATION MAY NOT APPLY TO YOU” (or, in the case of the
13   October 27, 2014 agreement, “[i]n some locations applicable law may not allow
14   certain of the limitations . . . in which case such limitations may not apply to you”).
15   (Bonham Decl. Ex. D at 34, Ex. E at 53, Ex. F at 68, Ex. G at 81-82; Opp. Ex. 9 at
16   7.)
17           Importantly, the ToS Agreements here place no limit on Plaintiff’s recovery;
18   if successful in his claims, Plaintiff has the ability to recover the money he paid for
19   his Fitbit devices. Thus he can, indeed, be made whole. Cf. Harper v. Ultimo, 113
20   Cal. App. 4th 1402, 1407 (2003).
21                       2.     Statute of Limitations
22           Plaintiff cites Nyulassy v. Lockheed Martin Corp., 120 Cal. App. 4th 1267,
23   1283 (2004), for the proposition that “[p]rovisions in arbitration agreements that
24   limit applicable statute of limitations are indicators of substantive
25   unconscionability.” (Opp. at 17.) But it Nyulassy, the statute of limitations in the
26   relevant arbitration clause is 180 days—far shorter than the one-year limitation
27   here.
28
                                                    REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                6                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.402 Page 8 of 9



 1                       3.     Venue
 2          The ToS Agreements include provisions to ensure that any arbitration is
 3   conducted in a convenient location: Fitbit expressly agrees to arbitrate “in the
 4   United States county where you live or work, San Francisco, California, or any
 5   other location we agree to.” (Bonham Decl. Ex. D at 35, Ex. E at 54, Ex. F at 69,
 6   Ex. G at 82; Opp. Ex. 9 at 8, Ex. 10 at 9, Ex. 11 at 10, Ex. 12 at 10.) These
 7   provisions in no way “shield” FitBit from liability. (See Opp. at 19.)
 8                       4.     Small Claims Court
 9          Plaintiff’s speculation that Fitbit “would love to see all complaints end up in
10   small claims court” has no basis, and it is unclear how Fitbit’s inclusion of small
11   claims court as an option for its consumers in its ToS Agreements could make those
12   agreements unconscionable. (Opp. at 20.) The jurisdictional limit for small claims
13   court is well above the restitution Plaintiff seeks, making it a perfectly reasonable
14   option. Moreover, small claims court is but one of several options available to
15   Plaintiff under the ToS Agreements. Plaintiff had a 30-day window to opt out of
16   his agreement to arbitrate, and he could also seek informal resolution by contacting
17   Fitbit directly, or have Fitbit pay all arbitration fees for claims less than $75,000.
18   (Bonham Decl. Ex. D at 35, Ex. E at 54, Ex. F at 69, Ex. G at 82; Opp. Ex. 9 at 8,
19   Ex. 10 at 9, Ex. 11 at 10, Ex. 12 at 10.)
20                       5.     Lack of Injunctive Relief
21          With the exception of Armendariz, which is particular to the employment
22   context (see discussion above at II.B.1.), Plaintiff provides no legal basis for his
23   argument that an arbitration agreement’s lack of provision for injunctive relief
24   contributes to unconscionability—nor can he. Moreover, the ToS Agreements here
25   do not eliminate the possibility of injunctive relief. Indeed, as the court put it in
26   McLellan v. Fitbit, Inc., No. 3:16-cv-00036-JD (N.D. Cal.), ECF No. 114 (Order Re
27   Arbitration and Stay or Dismissal at 6), in discussing Fitbit’s arbitration agreement:
28
                                                     REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                 7                  CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
Case 3:19-cv-01377-DMS-WVG Document 7 Filed 10/18/19 PageID.403 Page 9 of 9



 1                 The arbitration agreement also has carve-outs. The
                   parties may bring lawsuits for injunctive relief “to stop
 2                 unauthorized use or abuse of the Fitbit products or Fitbit
                   Service, or infringement of intellectual property rights”
 3                 without having to arbitrate. . . . And the ToS
                   acknowledges that some disputes may lie outside the
 4                 scope of the agreement to arbitrate. “In the event that the
                   agreement to arbitrate is found not to apply to you or your
 5                 claim,” the ToS provides, “you and Fitbit agree that any
                   judicial proceeding (other than small claims actions) will
 6                 be brought in the federal or state courts of San Francisco
                   County, California.”
 7
 8          III.   CONCLUSION
 9          The Court should order Plaintiff to arbitrate all of his claims against Fitbit
10   and dismiss or stay Plaintiff’s claims pending the outcome of arbitration.
11   Dated:        October 18, 2019           DAVID F. MCDOWELL
                                              MORRISON & FOERSTER LLP
12
13                                            By:     /s/ David F. McDowell
14                                                  DAVID F. MCDOWELL

15                                                  Attorneys for Defendant
                                                    Fitbit, Inc.
16                                                  DMcDowell@mofo.com

17
18
19
20
21
22
23
24
25
26
27
28
                                                     REPLY ISO MOT. TO COMPEL ARB. & DISMISS OR STAY
                                                8                   CASE NO. 3:19-CV-01377 DMS WVG

     sf-4099242
